COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bray and Senior Judge Overton


SOUTHLAND INDUSTRIES AND
 INTERNATIONAL BUSINESS &
 MERCANTILE CO.
                                             MEMORANDUM OPINION*
v.   Record No. 1485-01-4                         PER CURIAM
                                               OCTOBER 2, 2001
WARREN E. EVANS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Douglas A. Seymour; Siciliano, Ellis, Dyer &
             Boccarosse, on brief), for appellants.

             (James E. Swiger; Swiger & Cay, on brief),
             for appellee.


     Southland Industries and its insurer (hereinafter referred

to as "employer") contend that the Workers' Compensation

Commission erred in finding that Warren Evans (claimant) proved

that he was totally disabled beginning April 1, 2000 through

September 14, 2000, as a result of his compensable March 31,

2000 injury by accident.     Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.     Accordingly, we summarily affirm the commission's

decision.     See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In awarding claimant temporary total disability benefits

through September 14, 2000, the commission found as follows:

             The medical record shows that on April 5,
             2000, [claimant] was advised to remain off
             work for one week. He next consulted with
             Dr. [G.A.] Nejad who, on May 23, 2000, noted
             that the claimant still could not return to
             work. Dr. Nejad referred the claimant to
             Dr. [Donald G.] Hope, a neurosurgeon, who
             ruled out surgical intervention but did not
             mention work incapacity. Dr. Hope referred
             the claimant to Dr. [Abraham A.] Cherrick, a
             physiatrist. Dr. Cherrick noted that the
             claimant had been off work since his injury.
             On September 14, 2000, Dr. Cherrick stated
             that the claimant had not been able to
             return to work as a plumber. On that date,
             Dr. Cherrick released the claimant to light
             duty work.

     The commission's factual findings are supported by credible

evidence, including the medical records and claimant's

testimony.    Based upon that evidence, the commission could

reasonably infer that claimant was temporarily and totally

disabled beginning April 1, 2000 through September 14, 2000.

"Where reasonable inferences may be drawn from the evidence in

support of the commission's factual findings, they will not be



                                 - 2 -
disturbed by this Court on appeal."   Hawks v. Henrico County

Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

     For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                              - 3 -